         Case 4:16-cv-01730-YGR Document 144 Filed 01/25/19 Page 1 of 2



 1    Heidi L. Keefe (SBN 178960)                           Michael G. Rhodes (SBN 116127)
      Mark R. Weinstein (SBN 193043)                        COOLEY LLP
 2    Lowell D. Mead (SBN 223989)                           101 California Street, 5th Floor
      COOLEY LLP                                            San Francisco, California 94111-5800
 3    3175 Hanover Street                                   Telephone: (415) 693-2000
      Palo Alto, California 94304                           Facsimile: (415) 693-2222
 4    Telephone: (650) 843-5000
      Facsimile: (650) 849-7400
 5
      Phillip E. Morton (pro hac vice)
 6    Emily E. Terrell (SBN 234353)
      Stephen C. Crenshaw (pro hac vice)
 7    COOLEY LLP
      1299 Pennsylvania Avenue, NW
 8    Suite 700
      Washington, DC 20004
 9    Telephone: (202) 842-7800
      Facsimile: (202) 842-7899
10
      Attorneys for Defendant
11    FACEBOOK, INC.

12                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                      OAKLAND DIVISION
14

15     WINDY CITY INNOVATIONS, LLC                       Case No. 4:16-cv-01730-YGR
16                      Plaintiff,                       FACEBOOK, INC.’S WRITTEN
17                                                       STATEMENT IN RESPONSE TO
             v.
                                                         JANUARY 23, 2019 ORDER TO
18     FACEBOOK, INC.,                                   SHOW CAUSE (DKT. 143)

19                      Defendant.                       Date: January 28, 2019
                                                         Time: 2:01 p.m.
20
                                                         Ctrm: Courtroom 1, Fourth Floor
21
                                                         The Honorable Yvonne Gonzalez Rogers
22

23
            Counsel for Defendant Facebook, Inc. (“Facebook”) respectfully submits the following written
24
     statement in response to the Court’s January 23, 2019 Order to Show Cause re: Sanctions for Failure
25
     to Comply with Standing Order (Dkt. 143):
26
            We apologize that our letter requesting a Pre-filing Conference for Facebook’s Motion for
27
     Summary Judgment (Dkt. 140) did not meet Your Honor’s expectations. We believed that we were
28
                                                             FACEBOOK WRITTEN STATEMENT IN RESPONSE TO
                                                    1.                           ORDER TO SHOW CAUSE
                                                                              CASE NO. 4:16-CV-01730-YGR
          Case 4:16-cv-01730-YGR Document 144 Filed 01/25/19 Page 2 of 2



 1   required to comply with both Civil Local Rule 3-4(a) requiring a case caption on the first page of

 2   papers presented for filing with the Court, and Paragraph 9(a) of Your Honor’s Standing Order

 3   requiring a single-spaced three page letter. We thought that the format used for our submission was

 4   the best way to comply with both rules. We did not intend to circumvent any rule or the applicable

 5   page limits. We apologize for any misunderstanding or inconvenience to the Court.

 6          We have submitted herewith a new version of the letter, which contains the content of our

 7   earlier submission, but is on our firm letterhead and uses the standard font and formatting that we use

 8   when employing this letterhead. (Exhibit A.) All of the original content of the letter remains and has

 9   not been changed, and all of it fits within three pages. Accordingly, the format employed in our letter

10   requesting a Pre-filing Conference for Facebook’s Motion for Summary Judgment (Dkt. 140) did not

11   allow us to include any more content than a three page letter on our standard firm letterhead.

12          Further, I attest that all attorneys appearing for Facebook in this matter have read Your Honor’s

13   Standing Order in Civil Cases, and have, at every turn, attempted to comply with it. We again sincerely

14   apologize to the extent we failed to do so in this instance.

15

16          January 25, 2019                                COOLEY LLP,
17
                                                            /s/ Heidi L. Keefe
18                                                          Heidi L. Keefe

19                                                          Attorney for Defendant
                                                            Facebook, Inc.
20

21

22

23

24

25

26

27

28
                                                                FACEBOOK WRITTEN STATEMENT IN RESPONSE TO
                                                       2.                           ORDER TO SHOW CAUSE
                                                                                     CASE NO. 4:16-CV-01730-YGR
